Citation Nr: 1455296	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability as secondary to the service-connected cervical spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder as secondary to the service-connected cervical spine disability.  

3.  Entitlement to an increased rating in excess of 50 percent for depressive disorder.

4.  Entitlement to an increased rating in excess of 20 percent for status post compression fracture at C-4 and C-5 with degenerative disc disease, spurring, and associated headaches.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran also submitted additional evidence along with a waiver of initial review by the Agency or Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014). 

The claims of entitlement to an increased rating in excess of 20 percent for cervical spine disability and entitlement to an increased rating in excess of 50 percent for depressive disorder, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the August 2012 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his application to reopen the claim of entitlement to service connection for a lumbar spine disability as secondary to the service-connected cervical spine disability.
 
2.  At his August 2012 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his application to reopen the claim of entitlement to service connection for a left shoulder disorder as secondary to the service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the application to reopen the claim of entitlement to service connection for a lumbar spine disability as secondary to the service-connected cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the application to reopen the claim of entitlement to service connection for a left shoulder disorder as secondary to the service-connected cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the August 2012 Board hearing, the Veteran withdrew the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left shoulder disorder and a lumbar spine disability, to include as secondary to the service-connected cervical spine disability.  The written hearing transcript is of record.  A separate written statement from the Veteran withdrawing the claims is also of record.  

The Veteran has withdrawn his petitions to reopen the left shoulder and lumbar spine claims.  Hence, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matters; they are dismissed.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2014).


ORDER

The appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability as secondary to the service-connected cervical spine disability, is dismissed.  

The appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder as secondary to the service-connected cervical spine disability, is dismissed.  


REMAND

With regard to the Veteran's claims for increased ratings for depression and a cervical spine disorder, and entitlement to a TDIU, additional development is necessary.

During the August 2012 hearing, the Veteran testified that he received Social Security Administration (SSA) disability benefits because of his cervical spine disability.  Because SSA disability records have not been obtained, additional development is necessary.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Veteran also testified that his neck disorder precludes gainful employment and that the SSA determination supports his contention.  Accordingly, the Veteran, in essence, avers that his disabilities have increased in severity.  The Veteran's last VA examinations were conducted in March and February 2011.  In order to ensure that the record accurately reflects the current nature and severity of his service-connected disorders, new examinations are needed.  38 C.F.R. § 3.159 (2014).

Finally, the Veteran testified that he continues to receive VA treatment.  Although VA treatment records through January 2011 are of record, all subsequent pertinent outstanding VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA reports are not available, the negative response should be noted in the claims file.

2.  Obtain the Veteran's relevant VA treatment records dated since January 2011 and associate them with the claims file.  

3.  Following completion of the above, schedule the Veteran for the appropriate VA examination in connection with the claim for an increased rating for cervical spine disability.  The claims file must be reviewed by the examiner.  All indicated tests and studies should be performed, and the results reported.  The examiner must provide a complete rationale for all opinions. The examiner should:

a) Identify all orthopedic pathology related to the Veteran's service-connected cervical spine disability. 

b) Provide range of motion and repetitive motion findings of the cervical spine and state whether ankylosis is shown. 

c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his cervical spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

e) State whether the Veteran's service-connected cervical  spine disability is manifested by any neurological impairment, to include headaches.  

If the Veteran experiences headaches, the examiner should state whether it is at least as likely as not that the Veteran's headaches are attributable to his service-connected cervical spine disability.  If so, the examiner should describe the severity of the Veteran's headaches.

If neurological impairment of the upper extremities is present, the examiner should identify which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Incomplete paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing.  If using results obtained from an EMG or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  Explain the meaning of any abnormal results that are obtained.

f) Provide a detailed description of any scar(s) associated with the service-connected cervical spine disability.

g) The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected cervical spine disorder alone, or in combination with his other service-connected disabilities (depression, hypertension, and a disability of the finger), taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  After the above development is completed, schedule the Veteran for a VA examination to determine the extent and severity of his depressive disorder.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must provide a complete rationale for all opinions.  The examiner should address all symptomatology of the Veteran's depressive disorder and its impact on his occupational and social functioning.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disorder alone, or in combination with his other service-connected disabilities (depression, hypertension, and a disability of the finger), taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


